Citation Nr: 1114463	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  10-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and panic disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to May 1997.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO) which denied the benefits sought on appeal.  

The Veteran testified before the undersigned Veterans Law Judge at a January 2011 Travel Board hearing; the hearing transcript has been associated with the claims file. 

The Veteran filed an initial claim for service connection for PTSD, anxiety, and panic disorder.  The Board notes that the Veteran's current psychiatric diagnoses, as shown by medical evidence of record include generalized anxiety disorder, panic disorder with agoraphobia, and subclinical PTSD.  The Board has accordingly recharacterized the first issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, and painic disorder.  See also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  A medical examination or medical opinion may be deemed necessary where the record contains competent evidence of a current disability or persistent or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

1.  An Acquired Psychiatric Disorder to include PTSD, Generalized Anxiety Disorder, and Panic Disorder

Effective July 13, 2010, VA regulations related to PTSD claims were revised to provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  The term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from July 13, 2010).

The Veteran has not been afforded a VA examination to determine if he has a current acquired psychiatric disorder, to include PTSD, generalized anxiety disorder, or panic disorder etiologically related to active service. 

VA treatment records reflect current diagnoses of generalized anxiety disorder, panic disorder with agoraphobia, and subclinical PTSD.  A July 2008 VA psychiatric treatment note shows that the Veteran nearly satisfied the criteria for PTSD, but lacked an identifiable trauma.  

The Veteran has nonetheless identified various stressful incidents during his Board hearing and during the course of his VA psychiatric treatment.  The Veteran reported that during training exercises while he was station with the 1st Marine Battalion, 11th Marines, he observed a fellow Marine pull a lanyard, causing the breach of a Howitzer to hit him in the chest, killing him.  He also indicated that the deaths two friends who died in a motor vehicle accident, Sergeant C. and Private P., had a significant impact on him.  He additionally reported that a good friend of his, Private M. M. barricaded himself in their barracks and tried to commit suicide.  After they got him out, the only person he wanted to talk to was the Veteran.  Although, the Veteran's stressful incidents do not appear to be combat-related, the Board notes that the sufficiency of a stressor is a medical determination which should be addressed by a VA examiner on remand.  The Board finds that verification of the stressors must be requested from the appropriate Marine Corps entity that could likely provide verification of any or all of the claimed stressors in this case.  The RO/AMC should make an attempt to verify the Veteran's stressors noted above.

In an October 2009 statement, the Veteran also described experiencing symptoms related to claustrophobia while stationed aboard the USS Anchorage.  The Board finds that a remand is necessary in this case, to determine if the Veteran has a currently diagnosed acquired psychiatric disorder (to include PTSD, generalized anxiety disorder, and panic disorder) etiologically related to service or to stressful incidents identified in service.  



2.  Bilateral Hearing Loss and Tinnitus

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran reported that he was exposed to the sounds of Howitzer firing during training exercises in which the trucks in his ammo-train drove up and down the gun line.  

Service treatment records include an enlistment audiological evaluation, a reevaluation completed that same day, a reference audiogram completed shortly after the Veteran's enlistment, and separation audiological evaluations.   Clinical treatment records also reflect difficulty hearing in service in September 1994 due to sinusitis and rhinorrhea with moderate mucoid obstruction. 

The Veteran was afforded an audiological VA examination in August 2008; however, because the Veteran did not meet the threshold for hearing impairment at that time, no opinion was rendered with respect to the etiology of his hearing loss.  Although the VA examiner noted a history of tinnitus, no clear opinion was rendered with respect to whether the Veteran had current tinnitus etiologically related to service.   

The Veteran submitted a graph of a February 2009 private audiological evaluation which indicates that the Veteran may have current left ear hearing loss.  See Kelly v. Brown, 7 Vet. App. 471 (1995); Hall v. Nicholson, 21 Vet. App. 80 (2006) (unpublished) (The United States Court of Veterans Claims (Court) held in Kelly that the Court could not interpret graphical data from a hearing evaluation and convert it to numerical data because this involved fact finding, but there was no indication in the Court's decision that the Board is precluded from doing so as a fact finder).  The Board notes that the exact frequencies measured are not clear from the graph, nor was a Maryland CNC speech discrimination test completed as required under 38 C.F.R. § 4.85 (2010); therefore, these testing results may not be used by the Board.  

In light of the foregoing, the Board finds that a remand for a new VA audiological examination is necessary to identify any current hearing loss disability and to determine, based the Veteran's history of noise exposure and a review of service treatment records, whether any such hearing loss is etiologically related to service.  On remand, the VA examiner should also clarify whether the Veteran has current tinnitus which is etiologically related to service or to noise exposure in service.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the Veteran Veterans Claims Assistance Act of 2000 (VCAA)-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010. 

2. The RO/AMC should conduct all appropriate development as to potential verification of any reported in-service stressors.  If additional information regarding the specific details of the claimed stressors is required to facilitate such a search, the Veteran should be contacted for this information.

3.  After all available evidence has been associated with the claims file, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder, including but not limited to PTSD, generalized anxiety disorder, and panic disorder with agoraphobia.  The claims folder along with a copy of this remand must be made available to the examiner for review before the examination.  All necessary tests and studies should be conducted.  The examiner should specifically be informed of whether any in-service stressors have been verified.  The examiner is requested to respond to the following:

(a.) Identify all currently diagnosed acquired psychiatric disorders.

(b.) State whether it is at least as likely as not that any identified acquired psychiatric disorder was incurred or aggravated in service.

(c.) State whether it is at least as likely as not that the Veteran has PTSD that is the result of a verified in-service stressor.  If there are no verified stressors, state whether it at least as likely not that the Veteran has PTSD that is related to a fear of hostile military or terrorist activity, consistent with the types, places, and circumstances of his service.

A complete rationale for all opinions and conclusions should be provided with references to findings in the claims file.

4.  The RO/AMC should refer the case for a new VA audiological examination to determine if the Veteran has a current hearing loss disability and/or tinnitus which is etiologically related to service.  The claims folder must be made available to the examiner for review.  The examiner should review the entire claims file, to include service treatment records and a February 2009 private audiological evaluation.  

a).  The VA examiner should identify any in-service and post-service noise exposure.  

b). Based on all of the evidence, the VA examiner should state whether it is at least as likely as not that bilateral hearing loss was incurred in service.  

c). The VA examiner should clarify whether the Veteran has current tinnitus which is etiologically related to service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record. 

5.  When the development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefit sought is not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


